Citation Nr: 0727282	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  94-00 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	David E. Boelzner, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955, and from January 1956 to March 1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Francisco, California.

The Board previously denied the veteran's claim in July 2004.  
He appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  The veteran's 
attorney and VA General Counsel filed a joint motion 
requesting that the Court vacate, in part, the Board's 
decision and remand the case to the Board for further 
development and re-adjudication.  The joint motion noted that 
the Board had denied service connection for non-Hodgkin's 
lymphoma based upon, inter alia, exposure to herbicides or 
benzene in service.  The joint motion stated that "the 
parties agree that the Court should affirm that portion of 
the Board's decision denying entitlement to service 
connection for non-Hodgkin's lymphoma on any other basis to 
include, based upon in-service exposure to radiation or due 
to in-service nicotine dependence."

In May 2005, the Court issued an order that granted the joint 
motion and remanded that part of the Board's decision that 
denied service connection for non-Hodgkin's lymphoma based 
upon exposure to herbicides or benzene in service for 
compliance with the instructions in the joint motion.

A motion to advance the veteran's case on the docket was 
granted in December 2005.

In June 2006, the Board denied the veteran's claim; he filed 
a timely appeal to the Court.  The veteran's attorney and VA 
General Counsel filed a joint motion requesting that the 
Court vacate the Board's decision and remand the case to the 
Board for further development and re-adjudication.  In June 
2007, the Court issued an order that granted the joint motion 
and remanded for compliance with the instructions in the 
joint motion.


FINDING OF FACT

The veteran's non-Hodgkin's lymphoma is causally related to 
herbicide and benzene exposure during his period of active 
service.


CONCLUSION OF LAW

The veteran's non-Hodgkin's lymphoma was incurred in active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of the grant of service 
connection for non-Hodgkin's lymphoma, no further discussion 
of VCAA is necessary at this point.  Any notice deficiency, 
per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
constitutes harmless error (see Bernard v. Brown, 4 Vet. App. 
384, 394 (1993)), and if the veteran so chooses, he will have 
an opportunity to initiate the appellate process again should 
he disagree with the disability rating or effective date 
assigned to the award.  Then, more detailed obligations 
arise, the requirements of which are set forth in sections 
7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  

Criteria & Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, certain chronic diseases, 
including malignant tumors, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Non-Hodgkin's lymphoma (NHL) has been determined to be one of 
the diseases that is presumed to be related to exposure to 
certain herbicides for those veteran's that served in the 
Republic of Vietnam during the period from January 9, 1962, 
to May 7, 1975.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309, 3.313.

There is no evidence that veteran served in Vietnam at any 
time.  Moreover, the veteran's military service was completed 
prior to January 9, 1962.  Accordingly, there is no basis to 
consider his claim for service connection on a presumptive 
basis for service in Vietnam.

The veteran's service medical records are negative for any 
indication of NHL during service.  Further, there is no 
evidence that the veteran exhibited symptomatology or 
manifestations of NHL during the one year period after 
service.  The first evidence of record for the veteran's NHL 
was in 1991, some 30 years after service.  Thus there is no 
basis for the grant of service connection on a presumptive 
basis for a chronic disease.

Likewise, as noted supra, there is no indication of NHL 
during service.  There is no objective evidence of record to 
show a continuity of symptomatology after service.  The 
extensive medical records, both VA and private, associated 
with the claims file provide a good review of the veteran's 
health from 1979 to 1991.  No physician has stated that the 
veteran's NHL was first manifest at any time prior to its 
diagnosis in 1991.  There is no basis to establish service 
connection under Savage v. Gober, 10 Vet. App. 488 (1997) and 
38 C.F.R. § 3.303(b).

Thus, the only avenue for service connection remaining is for 
a disability that is initially diagnosed after service.  38 
C.F.R. § 3.303(d).

The veteran contends that his NHL is due to his exposure to 
benzene, pesticides, and/or herbicides in service.  
Specially, he claims that he was exposed to gallons of 
benzene on a daily basis for over a year and did not wear any 
protection except gloves.  He also claims that he was exposed 
to herbicides and DDT which was used to spray for weeds and 
mosquitoes.  

Personnel records reflect that the veteran completed rubber 
products repair training in 1952 and his MOS was initially 
listed as rubber products repairman from January to April 
1953.  It appears that he performed this MOS from July 1952 
to April 1953 while assigned to the 374th Maintenance 
Squadron.  He was assigned as an airframe repairman from 
April to July 1953; served as an airfreight specialist from 
July to September 1953; and, a passenger terminal clerk from 
September to December 1953.  He served as a freight handler 
or freight specialist until his separation in March 1955.  
For his second period of service, he served as a group 
equipment repairman.  He has provided several statements 
detailing his exposure to the various agents.  

VA has been unable to verify the exposures claimed by the 
veteran.  Specifically, in a June 1999 memorandum, the Air 
Force Safety Center at Kirkland AFB reported that the office 
generally only addresses occupational exposure to weapons-
related radioactive materials.  It was also reported that 
while benzene agents may have been commonly used as solvents 
during the veteran's service, individual exposure was highly 
dependent on the duration of the exposure, type of protective 
equipment used, and amount of solvent used.  It was also 
noted that field units would have routinely used herbicides 
for weed control and DDT to control for mosquitoes, but 
individual exposure was highly dependent on proximity to the 
areas sprayed and duration of exposure.  Individuals that 
were routinely tasked with applying the agents would have 
received the highest exposures, with reduction of exposure 
from protective devices.  

Upon further inquiry, in September 1999, the Chief of 
Occupational Medicine at the Air Force Medical Operations 
Agency, Office of the Surgeon General at Bolling AFB, 
explained that prior to the creation of the Occupational 
Safety and Health Administration (OSHA) in 1971, the 
Department of Defense did not keep detailed occupational 
exposure records.  Since the veteran's service, and claimed 
exposure, occurred prior to the establishment of OSHA, no 
individual exposure/health records would have been 
maintained.  Thus, it would be impossible for the Office of 
the Surgeon General to offer any quantitive measure or 
estimate of the veteran's alleged exposure to benzene or to 
herbicides.  

Thus, based on extensive inquiries, VA has been unable to 
verify whether the veteran was exposed to benzene, herbicides 
or other chemicals during his period of service.  The 
veteran, however, is competent to provide such evidence of 
claimed exposure.  See McGinty v. Brown, 4 Vet. App. 428, 432 
(1993) (Court found that the veteran was competent to testify 
as to the facts of his asbestos exposure).

Resolving reasonable doubt in favor of the veteran, the Board 
finds that the veteran's reports of his exposure to 
pesticides and industrial solvents during active duty are 
plausible based on the evidence of record.  While recognizing 
that VA has been unable to verify whether the veteran was 
exposed to herbicides and industrial solvents during service, 
the Air Force did report that benzene agents may have been 
commonly used as solvents during the veteran's period of 
service, that herbicides were routinely used for weed 
control, and that DDT was routinely used to control 
mosquitoes.  Such evidence, coupled with service personnel 
records that do reflect that the veteran served as a rubber 
products repairman for almost a year during service, leads 
the Board to conclude that the evidence is in a state of 
equipoise on the question of whether the veteran was exposed 
to industrial solvents and herbicides during service.  

With regard to whether the veteran's diagnosed NHL is 
etiologically related to such exposure, the evidence of 
record contains medical opinions from the Chief, Public 
Health and Environmental Hazards Officer; Dr. Law, a 
Diplomate of Internal Medicine and Medical Oncology; and, Dr. 
S., Professor of Medicine, Hematology/Oncology.  

In March 2000, the Chief noted that the Air Force was unable 
to document the extent of the veteran's chemical exposures, 
but noted that exposure to a number of chemicals, including 
benzene and herbicides, were recognized as being associated 
with an increased risk for lymphomas.  The Chief opined that 
it is possible that the veteran's NHL is related to exposure 
in service to herbicides or other chemicals.  However, it 
could not be stated that such exposure is likely or at least 
as likely as not to be responsible, since he did not serve in 
Vietnam, and there was no presumption that he was exposed.

Dr. Law initially offered an opinion in September 2005 with 
regard to the etiology of the veteran's NHL, and then offered 
several addendum opinions.  Dr. Law reviewed over 300 pages 
of material provided to him, and also noted the veteran's 
claims of exposure to chemicals and herbicides during 
service.  Dr. Law explained that a higher incidence of NHL 
has been observed in agricultural workers and this has been 
attributed to pesticide exposure and herbicides 2, 4-D, 
organophosphates, chlorophenols, and certain occupations with 
exposure to industrial solvent and organic chemicals 
(benzene, carbontetrachloride).  Exposures may contribute to 
a high incidence of nasal, nasopharyngeal cancer.  Initially, 
Dr. Law stated that because it was unknown the degree of 
exposure to herbicides and pesticides during service, he was 
unable to state that the veteran's nasal lymphoma was related 
to or caused by his time in the military service, since 
service records did not disclose the exposure to industrial 
carcinogens, pesticides, or herbicides.  In offering an 
addendum opinion, however, Dr. Law concluded that contingent 
upon the assumption that the veteran had been exposed to 
pesticides and solvents, including DDT, Benzene and Carbon 
Tetrachloride, it is as likely as not that his nasopharyngeal 
lymphoma can be attributed to these exposures.  Another 
addendum opinion from Dr. Law again stated that contingent 
upon the assumption that the veteran had been exposed to 
pesticides and industrial solvents in service, it is probable 
that his nasopharyngeal cancer was related to or attributed 
by these exposures.  

In March 2006, Dr. S. explained that the medical literature 
on benzene exposures and its potential to cause non-Hodgkin's 
lymphoma is poorly defined and unclear.  Dr. S. explained 
that in most studies that do show a relationship, the NHL 
generally occurs ten or so years after exposure, not fifty 
years as seen with the veteran.  Based on the poorly defined 
and unclear literature, Dr. S. stated that there was no 
definitive answer as to whether it was more likely than not 
that any exposure caused his malignancy.  Dr. S. then 
provided an addendum opinion that it is not likely or 
probable that the veteran's NHL was related to benzene, 
herbicides or DDT exposure.  Dr. S. explained that when 
lymphomas did develop they occurred well before 48-50 years 
had elapsed as in the veteran's case, and that DDT is not a 
known risk factor to the development of NHL.  

Based on the Board's finding that it is plausible that the 
veteran was exposed to benzenes, herbicides and DDT during 
service, and in consideration of the March 2000 opinion from 
the Chief, Public Health and Environmental Hazards Officer, 
and Dr. Law's opinions of record, the Board concludes that it 
is likely that the veteran's NHL was due to such exposure.  
The Board acknowledges the opinion from Dr. S. that the 
veteran's NHL was not likely related to benzene, herbicides 
or DDT exposure.  Such opinion, however, is entitled to 
limited probative weight as the rationale for such opinion 
appeared to rely on a finding that the veteran's NHL was 
diagnosed 48-50 years after separation from service.  The 
veteran's NHL, however, was diagnosed in 1991, approximately 
30 years after separation from service, and approximately 38 
years after the claimed exposure, and the examiner does not 
account for a diagnosis over a decade prior in providing a 
negative opinion.  

Thus, viewing the Chief's opinion, and Dr. Law's opinions and 
addendums, in the light most favorable to the veteran, the 
Board finds that there is a state of equipoise of the 
positive and the negative evidence on the question of whether 
the veteran's NHL is due to exposure to herbicides and 
chemicals during service.  In such a case, the question is to 
be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).  
In light of such positive opinions associating exposure to 
pesticides and industrial solvents to the incurrence of 
nasopharyngeal cancer, and in light of the Board finding that 
it is plausible that the veteran was exposed to pesticides 
and industrial solvents during service, the Board concludes 
that service connection is warranted for non-Hodgkin's 
lymphoma.  


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


